IN THE COURT OF APPEALS OF NORTH CAROLINA

                                  No. COA15-761

                               Filed: 2 August 2016

Mecklenburg County, Nos. 11 CRS 212907-08

STATE OF NORTH CAROLINA

             v.

DIEGO LEANDER YOUNG, Defendant.


      Appeal by defendant from judgments entered 13 June 2014 by Judge Lisa C.

Bell in Superior Court, Mecklenburg County. Heard in the Court of Appeals 17

December 2015.


      Attorney General Roy A. Cooper III, by Assistant Attorney General Neal T.
      McHenry, for the State.

      Appellate Defender Staples Hughes, by Assistant Appellate Defender Emily H.
      Davis, for defendant-appellant.


      STROUD, Judge.


      Defendant Diego Leander Young appeals from judgments entered upon the

jury verdicts finding him guilty of armed robbery and conspiracy to commit armed

robbery.   Because the State presented sufficient evidence of the existence of a

conspiracy to commit armed robbery, and because defendant has failed to

demonstrate any error, much less plain error, in the authentication and relevancy of

photographs identified by the witnesses as depicting the person who robbed them, we

find no error.
                                  STATE V. YOUNG

                                 Opinion of the Court



                                       Facts

      The State’s evidence tended to show the following. On 15 March 2011, Patrick

Keen got off work and drove a white Hyundai Azera to Nedham Boric’s apartment to

sell him marijuana. He had visited this same apartment, on Shady Oaks Trail, about

five or six times before for the same reason. When he arrived, he saw Mr. Boric

walking his dogs out front, and they both went upstairs to Mr. Boric’s second floor

apartment. When Mr. Keen entered the apartment, he saw three African American

men, two of whom he recognized and knew by nicknames. One of the men was

defendant, whom Mr. Keen knew as “D.” Mr. Keen identified defendant in the

courtroom as the man he knew as “D.” Mr. Keen had seen defendant at Mr. Boric’s

apartment “[o]nce or twice” before. Mr. Keen greeted the men, but they did not

respond, which he thought was “a little awkward and strange.” He sat down on the

couch. Defendant then walked into the hallway and returned with a “white and blue”

bandana covering his face under his eyes and holding a shotgun. Defendant pointed

the shotgun at Mr. Keen’s head while the other two men just stood there and watched.

      Mr. Keen asked “why I was getting robbed,” and defendant said “ ‘I’m being

serious.’ ” The other two men then took the keys to Mr. Keen’s Hyundai, as well as

his wallet, phone, and book bag, which contained the marijuana. Defendant then hit

him in the back of the head with the butt of the shotgun and the men walked him to

a bedroom in the back of the apartment and told him that if he moved or said



                                        -2-
                                  STATE V. YOUNG

                                 Opinion of the Court



anything, they would kill him. They made him lie down on the bed and tied his hands

behind his back with duct tape, tied his ankles with duct tape, and put a sheet over

him. Mr. Keen estimated that he stayed there for about two hours, although he had

no way of telling the time.

      Hearing no noises from the apartment, eventually he broke the tape off and

checked to make sure no one was in the apartment. He tried to get out the front door

of the apartment but it was locked from the outside. He then climbed out the back

balcony to the apartment next door, but no one answered when he knocked on the

door. He forced the door open and entered the apartment, where he found a couple

who then called 911. According to the police records, the call came in at about 9:47

p.m. Mr. Keen tried to explain to them than he was not there to harm them but was

trying to escape from the apartment next door. He still had some duct tape on his

leg. The police arrived in a few minutes. After the police came, they went out to the

parking lot to find the white Hyundai Azera, but it was missing and was never

recovered.

      Ms. Konnie Krueger estimated that at about 6:00 p.m. that same day, 15 March

2011, she went out to walk her dog. She lived in a condominium on Meadowlark Lane

in Charlotte, N.C. Her condominium was very close to Shady Oaks Trail, in a complex

which “back[ed] up” to the apartments where Mr. Keen was robbed. While she was

walking the dog in the parking lot, two men passed her; she said hello to them and



                                        -3-
                                    STATE V. YOUNG

                                    Opinion of the Court



they said hello to her. She then saw a white car with four doors circle around the

parking lot twice. While she was getting her dog and holding an umbrella, she saw a

man get out of the back seat of the white car. He began to walk toward her and she

saw that he was holding something “long and shiny” which she initially thought was

an umbrella since it was raining, but then she realized it was a shotgun. The man

was African American, a “big man,” and was wearing a hoody and a dark blue or black

bandanna covering his lower face. He then put the gun to her head and said “ ‘Give

me all your money, bitch.’ ”       She initially laughed, thinking “this couldn’t be

happening to me. I was in ducky pajamas and a hoody.” But the man then pointed

the gun at her knee and said, “ ‘Bitch, I’ll blow your head off. This ain’t a joke.’ ”

      From that moment on, she testified that she “stared directly in his eyes.” He

told her to give him her money, and she at first said she did not have any, but then

felt that she had $3.00 in her pocket. He grabbed the $3.00, a pack of cigarettes, and

her medication. He then told her to “get in the place” and she said that she did not

live there. He turned to walk away, but then turned back and grabbed her cell phone,

saying, “ ‘You effin’ bitch, you ain’t going to call the cops -- po-pos on me.’ ” Defendant

then got into the back seat on the left-hand side of the white car and it sped off. Police

were called to the scene of Ms. Krueger’s robbery at about 9:20 p.m.

      Later on the same evening, both Mr. Keen and Ms. Krueger were separately

shown photo lineups and both ultimately identified the same photo as the man who



                                           -4-
                                    STATE V. YOUNG

                                   Opinion of the Court



had held a gun to their heads and robbed them. At trial, Ms. Krueger testified that

she was “[a]bsolutely” certain that the man shown in photograph 2 of State’s exhibit

8 was the man who robbed her, “[b]ecause I never took my -- once I knew it was for

real, I looked into his eyes the whole time, and I would know those eyes today. They

haunt me.” Mr. Keen identified the man in the photograph with 95% certainty as

“the guy that held a shotgun in my face and hit me on the back of the head” and

robbed him.

        On 13 June 2014, a jury found defendant guilty of one count of armed robbery

and one count of conspiracy to commit armed robbery, both regarding victim Konnie

Krueger, but was unable to reach a verdict on the three other charges. The trial court

declared a mistrial as to the charges of robbery with a firearm, conspiracy to commit

robbery with a firearm, and first degree kidnapping, all regarding victim Patrick

Keen.    The trial court entered judgment upon the one count of robbery with a

dangerous weapon and one count of conspiracy to commit robbery with a dangerous

weapon, both as to the charges involving Ms. Krueger, and defendant properly gave

notice of appeal in open court.

                                      Discussion

        Defendant raises two issues on appeal, arguing (1) that the trial court erred

by denying his motion to dismiss one of the conspiracy charges and (2) that the




                                          -5-
                                  STATE V. YOUNG

                                  Opinion of the Court



court plainly erred when it admitted photographic lineup evidence identifying

defendant as the perpetrator of the robberies at issue.

       I. Sufficiency of evidence of conspiracy

      Defendant first contends that the “trial court erred by denying [defendant’s]

motion to dismiss conspiracy in 11 CRS 212908 because evidence that a man exited

a car wearing a bandana over his face failed to establish [defendant] and another

person entered an express agreement or mutually implied understanding to commit

robbery with a firearm.” Defendant argues that the trial court should have granted

his motion to dismiss because the State failed to present sufficient evidence of the

existence of a conspiracy between defendant and another person to rob Ms. Krueger.

      Our Supreme Court has previously explained that when reviewing a

defendant’s motion to dismiss:

                   the question for the Court is whether there is
                   substantial evidence (1) of each essential
                   element of the offense charged, or of a lesser
                   offense included therein, and (2) of
                   defendant’s being the perpetrator of such
                   offense. If so, the motion is properly denied.
                   If the evidence is sufficient only to raise a
                   suspicion or conjecture as to either the
                   commission of the offense or the identity of
                   the defendant as the perpetrator of it, the
                   motion should be allowed. In reviewing
                   challenges to the sufficiency of evidence, we
                   must view the evidence in the light most
                   favorable to the State, giving the State the
                   benefit of all reasonable inferences.
                   Contradictions and discrepancies do not


                                         -6-
                                  STATE V. YOUNG

                                  Opinion of the Court



                    warrant dismissal of the case but are for the
                    jury to resolve. The test for sufficiency of the
                    evidence is the same whether the evidence is
                    direct     or    circumstantial      or    both.
                    Circumstantial evidence may withstand a
                    motion to dismiss and support a conviction
                    even when the evidence does not rule out
                    every hypothesis of innocence. If the evidence
                    presented is circumstantial, the court must
                    consider whether a reasonable inference of
                    defendant’s guilt may be drawn from the
                    circumstances. Once the court decides that a
                    reasonable inference of defendant’s guilt may
                    be drawn from the circumstances, then it is
                    for the jury to decide whether the facts, taken
                    singly or in combination, satisfy it beyond a
                    reasonable doubt that the defendant is
                    actually guilty.
             Both competent and incompetent evidence must be
             considered. In addition, the defendant’s evidence should be
             disregarded unless it is favorable to the State or does not
             conflict with the State’s evidence.         The defendant’s
             evidence that does not conflict may be used to explain or
             clarify the evidence offered by the State. When ruling on a
             motion to dismiss, the trial court should be concerned only
             about whether the evidence is sufficient for jury
             consideration, not about the weight of the evidence.

State v. Fritsch, 351 N.C. 373, 378-79, 526 S.E.2d 451, 455-56 (2000) (citations,

quotation marks, and brackets omitted).

      Defendant argues that since he was charged with two separate counts of

conspiracy -- one to commit armed robbery of Mr. Keen and one to commit armed

robbery of Ms. Krueger -- the State must present sufficient evidence to establish that

defendant entered into two separate agreements to commit the unlawful acts.

Defendant claims that “at most, [the] evidence showed [that] one man exited the

                                         -7-
                                   STATE V. YOUNG

                                  Opinion of the Court



backseat of a car, robbed Krueger, and returned to the backseat of a car. Nothing

suggested [defendant] conspired with [Nedham] Boric as alleged in the indictment.

Nothing suggested [defendant] conspired with any other person to commit robbery

with a firearm” of Ms. Krueger.

      The State responds that “there was circumstantial evidence that tended to

show that defendant had agreed with the other individuals at Nedham Boric’s

apartment to rob Ms. Krueger.” The evidence showed that defendant pointed a gun

at Mr. Keen while the other two men took his property, including his car keys, taped

him up, and then took his white Azera. Just after this robbery, at an adjoining

complex parking lot, Ms. Krueger saw a white car circling the lot just before the car

stopped and defendant got out of the back seat and robbed her. The State contends

that “[t]aken together, this evidence is sufficient to show that defendant knew in

advance that a robbery was going to occur, that he participated with at least one other

individual, namely the person driving the car, in the robbery with each having

preassigned roles and that defendant and at least one other individual conspired to

commit the robbery.” Defendant’s argument on appeal focuses only on the facts of

the occurrences in the parking lot, when a man got out of a car and robbed Ms.

Krueger. But the evidence presented at trial also encompassed the incidents which

occurred just before, in Mr. Boric’s apartment, and all of the evidence taken together

supports the State’s theory.



                                         -8-
                                   STATE V. YOUNG

                                   Opinion of the Court



      We first note that although defendant was charged with two counts of

conspiracy, one as to Mr. Keen and one as to Ms. Krueger, he was convicted only of

one count, so we need not determine if the State’s evidence can support more than

one agreement to commit unlawful acts against more than one victim. Even where

multiple crimes are committed, there may be only one conspiracy, or agreement to

commit a series of acts.

                    It is well established that the gist of the crime of
             conspiracy is the agreement itself, not the commission of
             the substantive crime. It is also clear that where a series
             of agreements or acts constitutes a single conspiracy, a
             defendant cannot be subjected to multiple indictments
             consistently with the constitutional guarantee against
             double jeopardy. Defining the scope of a conspiracy or
             conspiracies remains a thorny problem for the courts. This
             Court has affirmed multiple conspiracy convictions arising
             from multiple substantive narcotics offenses involving a
             single amount of drugs found on a single occasion,
             apparently on the theory that each conspiracy involved
             separate elements of proof, and represented a separate
             agreement. However, under North Carolina law multiple
             overt acts arising from a single agreement do not permit
             prosecutions for multiple conspiracies. There is no simple
             test for determining whether single or multiple
             conspiracies are involved: the essential question is the
             nature of the agreement or agreements, but factors such as
             time intervals, participants, objectives, and number of
             meetings all must be considered.
                    It is only proper that the State, having elected to
             charge separate conspiracies, must prove not only the
             existence of at least two agreements but also that they were
             separate.

State v. Rozier, 69 N.C. App. 38, 52-53, 316 S.E.2d 893, 902 (1984) (citations omitted).



                                          -9-
                                  STATE V. YOUNG

                                 Opinion of the Court



      If defendant had been convicted of both counts of conspiracy, as to the crimes

alleged against both Mr. Keen and Ms. Krueger, we would face the “thorny problem”

of the scope of the conspiracy. Id. at 52, 316 S.E.2d at 902. Did defendant and the

other men agree to take Mr. Keen’s car and go out to commit other robberies, which

would be one conspiracy to commit multiple crimes, or did they agree to rob Mr. Keen

and then separately agree to take his car and go out to rob someone else, thus making

two separate agreements?      But we need not make that determination, since

defendant was convicted of only one count of conspiracy and the evidence supports

the existence of at least one agreement to commit unlawful acts.

      Defendant draws comparisons from State v. Wellborn, 229 N.C. 617, 621, 50
S.E.2d 720, 723 (1948), where our Supreme Court found insufficient evidence of

conspiracy and reversed the defendant’s conviction. In Wellborn, the defendant was

charged with conspiring with another individual, Guy Cain, to feloniously assault

another man, Hubert Wells, with a deadly weapon with intent to kill. Id. at 617, 50

S.E.2d at 720. The State’s evidence, however, was “confined to the circumstance of

[the defendant] being seen with Cain a few times that night and that he accompanied

Cain in the pickup truck when following the Wells car to the place of the fight.” Id.

at 618, 50 S.E.2d at 721. In reversing the conspiracy conviction, the Supreme Court

concluded that “there [was] no evidence that Cain had ever communicated to

[defendant] his purpose or that prior to the actual fatal encounter [defendant] had



                                        - 10 -
                                  STATE V. YOUNG

                                  Opinion of the Court



any knowledge of the intent.” Id.    But here, the State presented evidence at trial

tending to show that defendant acted in concert with other individuals, first to rob

Mr. Keen and then, after stealing his car, Ms. Krueger.

      Although the evidence is circumstantial, it does support the inference that

defendant and the other men in Boric’s apartment agreed to take Mr. Keen’s car and

to go on to commit other unlawful acts, with defendant wielding the shotgun and

another person driving the car.     The acts against Ms. Krueger occurred within

minutes after defendant and the other men tied up Mr. Keen and took his car. Ms.

Krueger was in a parking lot very near Mr. Boric’s apartment, and the jury could

easily infer that defendant pointed the same shotgun at Ms. Krueger and was

wearing the same blue bandana over his face, as described by Mr. Keen. Accordingly,

we find that the trial court did not err by denying defendant’s motion to dismiss.

      2. Plain error in admission of photo lineup evidence

      Defendant next argues that the “admission of irrelevant photo lineup evidence

constituted plain error because without the erroneously admitted evidence, it is

probable the jury would have reached a different result on the offenses involving

Kruger.” Defendant acknowledges that he did not object at trial to the admission of

the photographs identified in the photo lineups by both Mr. Keen and Ms. Krueger as

the man who robbed them and that they were admitted as substantive evidence and

published to the jury without objection. Defendant argues that the admission is plain



                                         - 11 -
                                     STATE V. YOUNG

                                     Opinion of the Court



error because the photos were “irrelevant and inadmissible as substantive evidence”

where “no witness with knowledge testified that [defendant] was in fact the person

depicted in photo 2 or 5.” Defendant contends that without these photographs, the

jury would likely have reached a different decision.

      Because defendant did not object to the admission of the photos at trial, we

review this issue for plain error.

             For error to constitute plain error, a defendant must
             demonstrate that a fundamental error occurred at trial. To
             show that an error was fundamental, a defendant must
             establish prejudice -- that, after examination of the entire
             record, the error had a probable impact on the jury’s
             finding that the defendant was guilty. Moreover, because
             plain error is to be applied cautiously and only in the
             exceptional case, the error will often be one that seriously
             affects the fairness, integrity or public reputation of
             judicial proceedings.

State v. Lawrence, 365 N.C. 506, 518, 723 S.E.2d 326, 334 (2012) (citations, quotation

marks, and brackets omitted).

      We agree that without the admission of Photographs 2 and 5, it is probable

that the jury would have reached a different result, since these photographs were a

key piece of evidence identifying defendant as the person who both stole Mr. Keen’s

car and then robbed Ms. Krueger. Thus, we must consider whether the photos were

properly authenticated and relevant.

                    We generally review the trial court’s decision to
             admit evidence for abuse of discretion, looking to whether
             the court’s ruling is manifestly unsupported by reason or is


                                            - 12 -
                                   STATE V. YOUNG

                                   Opinion of the Court



             so arbitrary that it could not have been the result of a
             reasoned decision.       However, with regard to a
             determination on the relevancy of evidence, a trial court’s
             rulings technically are not discretionary and therefore are
             not reviewed under the abuse of discretion standard
             applicable to Rule 403; nonetheless, such rulings are given
             great deference on appeal.

State v. Murray, 229 N.C. App. 285, 287-88, 746 S.E.2d 452, 454 (2013) (citations,

quotation marks, ellipses, and brackets omitted).

      Defendant argues that since no one testified that defendant was “the person

depicted in any photo identified by [Mr.] Keen or [Ms.] Krueger, the photos were

irrelevant and inadmissible.” For a photo to be admissible as substantive evidence,

“it must first be properly authenticated by a witness with knowledge that the

evidence is in fact what it purports to be.” State v. Lee, 335 N.C. 244, 270, 439 S.E.2d
547, 560 (1994). In addition, it must be “properly authenticated as a correct portrayal

of the person depicted.” Id.

             N.C. Gen. Stat. § 8-97 provides that any party may
      introduce a photograph as substantive evidence upon laying a
      proper foundation and meeting other applicable evidentiary
      requirements. Rule 901 of our Rules of Evidence requires
      authentication or identification by evidence sufficient to support
      a finding that the matter in question is what its proponent claims.
      In order for a photograph to be introduced, it must first be
      properly authenticated by a witness with knowledge that the
      evidence is in fact what it purports to be.

Murray, 229 N.C. App. at 288, 746 S.E.2d at 454-55 (citations and quotation marks

omitted).



                                          - 13 -
                                   STATE V. YOUNG

                                  Opinion of the Court



      In Murray, an informant who purchased drugs from the defendant as part of a

controlled buy and the detective conducting the buy testified to authenticate the

photographs of the defendant challenged in that case. Id., 746 S.E.2d at 455. Three

photos, Exhibits 7, 8, and 9, were admitted, and each depicted a different person. Id.

The informant testified that he knew the individuals in the photos as “people from

whom he had bought drugs in the past” and that he had “picked each of them out of

a photo lineup the night before.” Id. He also testified that one of the photos, Exhibit

9, “was the person from whom he bought drugs on 18 January 2011 [the date of the

alleged crime] and that the person was Defendant.” Id. This Court held that this

testimony was sufficient to authenticate all of the photos, and as relevant for our

purposes here, to authenticate Exhibit 9 as a photograph of defendant, stating:

                   We believe this testimony was sufficient to
             authenticate Exhibits 7 and 8 as photographs of people
             from whom Mr. West purchased drugs in the past. We
             further believe this testimony was sufficient to
             authenticate Exhibit 9 as Defendant, such that it was
             properly admitted.

Id. (citation omitted).

      In the present case, Mr. Keen testified that he had previously met defendant

at Mr. Boric’s apartment and knew him as “D.” He identified Photograph 5 as the

man who held a gun to his head and robbed him when he viewed the photo lineup

and he identified defendant in the courtroom at trial as well. Mr. Keen’s testimony,




                                         - 14 -
                                    STATE V. YOUNG

                                   Opinion of the Court



like that of the informant in Murray, is sufficient to authenticate Photograph 5 as a

photograph of defendant.

       Photograph 2 was admitted during Ms. Krueger’s testimony, and unlike Mr.

Keen, she did not know defendant and she did not identify him in court as the person

who robbed her. She did testify that Photograph 2 depicted the person who robbed

her.   Defendant argues that “the State did not call any witness who compiled,

administered, or had any knowledge about the source of any photo or the identity of

the person depicted in any photo included in any photo lineup. The State wholly

failed to elicit testimony from any witness with knowledge that the purported photos

of [defendant] actually depicted [defendant.]”

       Since our review of this issue is for plain error, we first note that if defendant

had objected at trial, the State would have had the opportunity to provide further

foundation for the admission of Photographs 5 and 2. In State v. Howard, 215 N.C.

App. 318, 327, 715 S.E.2d 573, 579 (2011), the defendant claimed that the trial court

committed plain error in admitting “Wal-Mart receipts and photos captured from the

Wal-Mart surveillance video” because they were not properly authenticated. This

Court found no plain error because the State would have been able to provide

additional foundation, had defendant made a timely objection at trial. Id. at 327-28,

715 S.E.2d at 580.

                   North Carolina Rule of Evidence 901(a) states the
             requirement of authentication or identification as a


                                          - 15 -
                                    STATE V. YOUNG

                                   Opinion of the Court



             condition precedent to admissibility is satisfied by evidence
             sufficient to support a finding that the matter in question
             is what its proponent claims. North Carolina Rule of
             Evidence 1002, known as the best evidence rule states, to
             prove the content of a writing, recording, or photograph,
             the original writing, recording, or photograph is required,
             except as otherwise provided in these rules or by statute.
             Rule 1003, Admissibility of Duplicates, provides [that] a
             duplicate is admissible to the same extent as an original
             unless (1) a genuine issue is raised as to the authenticity of
             the original or (2) in the circumstances it would be unfair
             to admit the duplicate in lieu of the original.
                    Based upon our review of the record, it appears that
             if defendant had made a timely objection, the State could
             have supplied the necessary foundation. Had defendant
             objected to the evidence now challenged the State could
             have properly authenticated it and either provided the
             originals of the social security card and receipts to comply
             with the best evidence rule or explained why admission of
             duplicates was appropriate. Since defendant has made no
             showing that the foundational prerequisites, upon
             objection, could not have been supplied and has pointed to
             nothing suggesting that the evidence in question is
             inaccurate or otherwise flawed, we decline to conclude the
             omissions discussed above amount to plain error.

Id. at 327, 715 S.E.2d at 579-80 (citations, quotation marks, ellipses, and brackets

omitted).

      In addition, we note that Photograph 5 identified by Mr. Keen and Photograph

2 identified by Ms. Krueger are the same photograph of the same person. They were

given different numbers in the photographic lineups and were identified as separate

exhibits for trial, but they are identical photographs. Thus, for purposes of plain error




                                          - 16 -
                                         STATE V. YOUNG

                                        Opinion of the Court



review, the authentication of Photograph 5 is also sufficient to authenticate

Photograph 2.

       Defendant also argues that the photographs were irrelevant because no

witness testified that the person in the photographs was defendant. Defendant notes

that “the State did not call any witness who compiled, administered, or had any

knowledge about the source of any photo or the identity of the person depicted in any

photo included in any photo lineup.”1 Defendant’s argument seem to suggest that we

should require lay opinion testimony to identify the person depicted in the

photographs as defendant.           This argument is the flip-side of the argument we

typically see, which is an objection to lay opinion testimony, often from a law

enforcement officer, that the person shown in a photograph or video is the defendant.

In those cases, the defendants argue that the jury should be able to determine if the

defendant was the person depicted in the photograph.               For example, in State v. Hill,

__ N.C. App. __, __, 785 S.E.2d 178, 181 (2016), the defendant argued on appeal that

the law enforcement officers should not have been permitted to “give their lay

opinions that the person in the surveillance videos was Hill. Specifically, Hill alleges




       1  N.C. Gen. Stat. § 15A-284.52 (2015) requires that photographic lineups be conducted by an
“independent administrator” who is “not participating in the investigation of the criminal offense and
is unaware of which person in the lineup is the suspect.” Defendant did not raise any argument
regarding how the lineup was conducted, and to the extent that we can tell from our record, it appears
to have been done generally in accord with the procedure which is now required. In any event, it would
seem to be entirely appropriate that the person who compiled or administered the lineups would not
be able to identify defendant.

                                               - 17 -
                                    STATE V. YOUNG

                                   Opinion of the Court



the officers were no better qualified than the jury to identify the suspect in the videos

and, therefore, he was prejudiced by the admission of their testimony.”

      This Court rejected the defendant’s argument in Hill, based upon the fact that

the officers were familiar with defendant before the incident in question and that his

appearance had changed between the time of his arrest and trial. Id. at __, 785 S.E.2d

at 182. We noted that “[a]dmissible lay opinion testimony is limited to those opinions

or inferences which are (a) rationally based on the perception of the witness and (b)

helpful to a clear understanding of his testimony or the determination of a fact in

issue.” Id. at __, 785 S.E.2d at 181 (quotation marks omitted). Here, defendant

argues that the officers or some other witness should have been required to identify

the person depicted in the photographs as defendant. We can find no support for any

such requirement. The jury was well able to look at the photographs identified by

Mr. Keen and Ms. Krueger as the person who robbed them and to look at the

defendant sitting in the courtroom and draw their own conclusions about whether he

was the person depicted in the photographs. In fact, we do not have this advantage

on appeal, since our record does not show us what the defendant looked like in the

courtroom at trial. In any event, defendant has not demonstrated any error in the

admission of Photographs 2 and 5, much less any plain error.

      For the reasons above, we find no error in the defendant’s trial.


      NO ERROR.


                                          - 18 -
                       STATE V. YOUNG

                       Opinion of the Court



Judges DIETZ and TYSON concur.




                              - 19 -